FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3833
                  _____________________________

RUFUS B. JONES,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

                         October 30, 2019


M.K. THOMAS, J.

     Rufus Jones appeals the denial of his motion for
postconviction relief after an evidentiary hearing. He argues the
postconviction court erred by failing to find ineffective assistance
of trial counsel for improperly advising him regarding the State’s
plea offer. ∗ We disagree and affirm the denial of Appellant’s
postconviction motion.




    ∗
       Appellant also claims the postconviction court erred in its
analysis of whether he was prejudiced by trial counsel’s alleged
deficient performance. However, because we find Appellant fails
                    I. Facts and Procedural History

     Following a jury trial, Jones was found guilty of attempted
second-degree murder and received the minimum mandatory
sentence of twenty years imprisonment. This Court affirmed the
judgment and sentence. See Jones v. State, 107 So. 3d 563 (Fla.
1st DCA 2013). Thereafter, Jones timely filed a motion for
postconviction relief pursuant to Florida Rule of Criminal
Procedure 3.850, arguing his lead trial counsel, Attorney
Handfield, rendered ineffective assistance in advising him to
decline a favorable plea offer from the State. The postconviction
court held an evidentiary hearing on his claims.

      Jones was represented by Attorney Handfield, lead counsel at
trial, and Attorney Akbar, a local attorney acting as second chair.
It is undisputed that prior to trial the State submitted a five-year
plea offer, which was renewed on the day of trial.

     At the postconviction evidentiary hearing, Jones claimed
Attorney Handfield advised him not to accept the plea offer
because he believed the victim’s testimony would be favorable to
Jones’ defense, and he was confident he would win at trial.
However, Jones could not recall whether Attorney Handfield
advised if he had spoken with or deposed the victim. Jones claims
that had he known the victim’s testimony would not be favorable
to him at trial, he would have accepted the plea offer.

     Attorney Akbar, defense co-counsel, confirmed that Jones was
offered a five-year plea deal, which he conveyed to Jones. He was
not present when Attorney Handfield discussed the plea offer with
Jones. According to Attorney Akbar, Attorney Handfield told
Jones’ family not to take the plea as he had a strong case for trial.
Attorney Akbar indicated Jones relied heavily on what his family
thought and suggested. Attorney Akbar also recalled Attorney
Handfield advising the family that the victim’s testimony would be
favorable to the defense. However, in his opinion it was not.
Attorney Akbar testified that he encouraged both Jones and his
family to take the plea offer, as Jones was facing a maximum

to establish deficient performance, we need not address issues
related to the prejudice prong.

                                 2
sentence of life with a minimum mandatory of twenty years.
Regardless, Jones declined the offer.

     Attorney Handfield, lead defense counsel, testified the victim
was not a cooperative witness. But, at trial, he was able to elicit
testimony from the victim that he was a convicted murderer, did
not see who shot him, did not want the case prosecuted, had been
stalking Jones’ mother, and had threatened to take her life.
Attorney Handfield believed the five-year plea offer was
reasonable under the circumstances, but Jones declined to accept.
He claimed that when he spoke with Jones’ family, he explained
the offer was reasonable. He denied instructing Jones to reject the
plea offer, but instead recommended to Jones that he accept it.
Attorney Handfield agreed that he believed there was a good
chance of winning at trial but claimed he never guarantees a
victory and did not do so in this case. According to Attorney
Handfield, Jones’ family was encouraging him not to accept the
plea agreement. He could not recall whether he or Attorney Akbar
took the victim’s deposition and claimed he was not relying on the
victim’s testimony to make his case.

     The prosecutor in the case testified he discussed the plea offer
with Attorney Akbar and both agreed Jones should have taken the
plea offer. However, he recalled that Attorney Handfield was “in
charge” of the defense. According to the prosecutor, both defense
attorneys discussed the plea offer with Jones, but he did not wish
to accept.

     At the conclusion of the evidentiary hearing, the
postconviction judge orally announced his ruling. Regarding the
legal advice given to Jones on the plea offer, the judge stated:

    I don't find that there's a direct conflict between the
    testimony of Mr. Akbar and Mr. Handfield. Mr. Akbar
    was certain about certain parts of his testimony, which
    was that he recommended to Mr. Jones that he take the
    plea. He was less confident about having heard
    everything that was said between Mr. Handfield and Mr.
    Jones; and, in fact, had indicated he did not hear all the
    conversations. I don't think there's a direct conflict there.
    He did say -- Mr. Akbar said that Mr. Handfield believed

                                 3
    this was a winnable case. I think that's supported by Mr.
    Handfield's testimony, but I accept Mr. Handfield's
    testimony that he recommended, as did Mr. Akbar, that
    Mr. Jones take the plea. For whatever reason, Mr. Jones
    decided to ignore their advice. I suspect what was
    happening, and unfortunate, but I suspect Mr. Jones was
    listening to family members more so than he was
    listening to his attorneys. But, anyway, to the extent it's
    asserted of a direct conflict there, I don't find that to be
    the case.

The postconviction court entered an order denying postconviction
relief, finding Jones failed to show he received ineffective
assistance of counsel or that he was prejudiced by any alleged
deficiency.

                           II. Legal Analysis

     When reviewing the trial court’s denial of an appellant’s
motion after an evidentiary hearing, an appellate court must give
deference to the trial court’s findings of facts that are supported by
competent, substantial evidence and review the findings of law de
novo. Hunter v. State, 87 So. 3d 1273, 1275 (Fla. 1st DCA 2012).
An appellate court will not substitute its judgment for that of the
trial court as to the credibility of the witnesses or the weight to be
given to the evidence. State v. Dickson, 89 So. 3d 277, 279 (Fla. 1st
DCA 2012). A determination as to which testimony is most credible
is a finding of fact which should be made by the postconviction
court. See Santiago v. State, 252 So. 3d 421, 422 (Fla. 5th DCA
2018) (Lambert J. concurring opinion) (citing Shere v. State, 742
So. 2d 215, 218 n.8 (Fla. 1999)).

     To show ineffective assistance of counsel, the appellant must
demonstrate: (1) counsel’s performance was deficient; and (2) the
deficient performance prejudiced him. Strickland v. Washington,
466 U.S. 668, 687 (1984). Regarding the first prong, the Supreme
Court has detailed that a defendant must show “counsel’s
representation fell below an objective standard of reasonableness.”
Id. at 688. In establishing the second prong, “the defendant must
show that there is a reasonable probability that, but for counsel’s
unprofessional errors, the results of the proceeding would have

                                  4
been different.” Id. at 694. A “reasonable probability” is one which
is sufficient to undermine confidence in the outcome of the
proceeding. Id. “Because the Strickland standard requires a
showing of both counsel’s deficient performance and prejudice to
the defendant, once a reviewing court determines that the
defendant has not established one prong, the court is not required
to analyze whether the defendant has established the other prong.”
Frances v. State, 143 So. 3d 340, 347 (Fla. 2014) (citing Stewart v.
State, 801 So. 2d 59, 64 (Fla. 2001).

     The postconviction court held Jones failed to show Attorney
Handfield’s performance was deficient, concluding Jones had
chosen not to accept his attorneys’ advice when he rejected the plea
offer. In reaching this conclusion, the postconviction court found
no conflict between Attorney Akbar’s and Attorney Handfield’s
testimony with respect to both advising Jones to accept the offer.
This is a finding of fact which this Court will not disturb if
supported by competent, substantial evidence. See Hunter, 87 So.
3d at 1275. Here, the record supports this conclusion. Both
Attorneys Akbar and Handfield testified that they urged Jones to
take the plea offer. Attorney Akbar acknowledged he was not
present when Attorney Handfield spoke to Jones regarding
whether he should take the plea offer. The postconviction court
found the testimony of the attorneys that Jones was advised to
accept the plea offer more credible than that of Jones. We will not
disturb this factual finding on appeal.

                            III. Conclusion

     It is not the role of the appellate court to substitute its
judgment for that of the trial court as to the credibility of the
witnesses or the weight to be given to the evidence. Competent,
substantial evidence supports the postconviction court’s factual
findings. Therefore, we affirm the denial of Appellant’s motion for
postconviction relief.

    AFFIRMED.

WOLF and MAKAR, JJ., concur.




                                 5
              _____________________________

   Not final until disposition of any timely and
   authorized motion under Fla. R. App. P. 9.330 or
   9.331.
              _____________________________


Michael Ufferman of the Michael Ufferman Law Firm, P.A.,
Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Steven Edward Woods,
Assistant Attorney General, Tallahassee, for Appellee.




                           6